Citation Nr: 1410323	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability, claimed as due to VA chiropractic treatment on August 21, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to compensation under 38 U.S.C.A. § 1151 for a low back condition.  

The Veteran testified at an April 2012 Board videoconference hearing.  The hearing transcript has been associated with the claims file.  

The Board remanded the case in January 2013 for additional development, to include a request to obtain outstanding VA treatment records and a VA medical opinion.  All requested development was accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds, however, that an additional remand is necessary in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA regulations provide that the agency of original jurisdiction (AOJ) will furnish the appellant and his or her representative a supplemental statement of the case if the AOJ receives additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31(b) (2013).

In August 2013, prior to transfer of the appeal to the Board, the Veteran submitted private treatment records, not previously considered by the RO, that may be pertinent to the 38 U.S.C.A. § 1151 claim for a low back disability.  In February 2014 correspondence, the Veteran requested that the case be remanded back to the AOJ for review of the additional evidence.  Additionally, a February 2013 VA examiner did not have an opportunity to review the private treatment records in rendering a medical opinion.  Accordingly, the Board is remanding the case for a supplemental medical opinion and for initial consideration of the new evidence by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the February 2013 VA examiner (or other appropriate examiner) for a supplemental opinion.  An examination is not required. The record should be made available to the examiner for review.  The examiner should review the additional private treatment records that have been added to the record since the last evaluation, and should indicate if, after a review of such evidence, there is any change in the February 2013 medical opinion.  

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional medical evidence of record.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


